Citation Nr: 1811555	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  05-06 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the period prior to November 24, 2009 for dysthymia and anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a July 2010 rating decision the Appeals Management Center (AMC) granted entitlement to a 100 percent rating for the service-connected dysthymia and anxiety disorder, effective from November 24, 2009.  As the foregoing represented a complete grant of the benefits on appeal for the period from November 24, 2009 the Board has limited the claim to that listed above.

This appeal was most recently before the Board in February 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently before the Board in February 2017 at which time it was remanded in order to adjudicate his claim of entitlement to service connection for marijuana abuse secondary to his service-connected anxiety and dysthymic disorder.

In response to the Board remand a September 2017 VA opinion was obtained regarding the etiology of the Veteran's marijuana abuse, however, this claim has not yet been adjudicated.  As the Veteran's assigned rating for his service-connected dysthymia and anxiety disorder includes consideration of his substance abuse his claim for service connection for marijuana abuse must be adjudicated before the Board can consider his increased rating claim.  

Additionally, as the Veteran's claim for entitlement to a rating in excess of 30 percent for dysthymia and anxiety disorder is inextricably intertwined with his claim for entitlement to TDIU.  Therefore, the Veteran's claim for TDIU must be deferred until further development is completed.    

In addition, it appears the Veteran receives treatment at a VA medical center and as such any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  Adjudicate the Veteran's claim of entitlement to service connection for marijuana abuse secondary to his service connected anxiety and dysthymic disorder.

3.  After completing the above and any other development as may be indicated readjudicate the Veteran's increased rating and TDIU claims.  The Veteran and his representative should then be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




